DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, the limitation “located at the working platform” is vague and indefinite.  Is the hoisting device directly connected to the working platform?  Are the two components in proximity?  Are the two components merely located in roughly the same position?  What relationship is inferred by this limitation?  What structure is being claimed?
In claim 2, line 2, the limitation “an underside” is vague and indefinite.  How is the underside defined relative to the elevator car interior space and the elevator car floor, etc?  What structure is being claimed?  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Fernandes et al., US PGPub 2007/0056809.

    PNG
    media_image1.png
    423
    513
    media_image1.png
    Greyscale

Regarding claim 1, Fernandes et al. discloses an elevator car (1) defining an interior space (defined by 3-5) for accommodating passengers and/or cargo, the elevator car (1) comprising: a working platform (2) moveable between a stowed position (2 vertically aligned with 4), above the interior space (as described above), and an operational position (see fig 1), suspended within the interior space (as described above); a hoisting device (10) located at the working platform (2); a tension member (7) connected to the hoisting device (10) and connected to the working platform (2) such that a suspending portion (7 between 9 and 2) of the tension member (7) suspends the working platform (2), wherein the 
Regarding claim 3, Fernandes et al. discloses the elevator car (1) of claim 1, wherein the hoisting device (10) maintains said suspending portion (as described above) at a given length (15 fully extended - see fig 1), unless actuated by the application of a force (via 7).
Regarding claim 4, Fernandes et al. discloses the elevator car (1) of claim 1, wherein the hoisting device (10) is rotationally driven (10.1.8 rotationally drives 10.1.1 – see fig 2), configured to alter the length of the suspending portion (7).
Regarding claim 5, Fernandes et al. discloses the elevator car (1) of claim 4, wherein the hoisting device (10) comprises a worm screw (10.1.1) and a sliding member (10.1.6) configured to slide along the worm screw (10.1.1) when the worm screw (10.1.1) is rotationally driven (via 10.1.3), wherein the tension member (7) is connected (see fig 2) to the sliding member (10.1.6), such that when the sliding member (10.1.6) moves the length of the suspending portion (as described above) is altered.
Regarding claim 6, Fernandes et al. discloses the elevator car (1) of claim 1, wherein the hoisting device (10) is manually actuatable (via hand crank 10.1.8).
Regarding claim 7, Fernandes et al. discloses the elevator car (1) of claim 1, wherein the hoisting device (10) comprises at least one deflector (10.1.7), and wherein the tension member (7) is arranged to pass over the at least one deflector (10.1.7) in a 3:1 roping arrangement (see fig 1-2).
Regarding claim 8, Fernandes et al. discloses the elevator car (1) of claim 1, further comprising a support frame (4) located at an upper part of the elevator car (1) and a connection mechanism (15), the connection mechanism (15) connected to the support frame (4) and connected to the working platform (2).

Regarding claim 10, Fernandes et al. discloses the elevator car (1) of claim 8, wherein the connection mechanism (15) is a scissor mechanism (see [0043]).
Regarding claim 11, Fernandes et al. discloses the elevator car (1) of claim 10, wherein the tension member (7) passes through (when platform is stowed) an intersection point (15.3) of the scissor mechanism (15) and connects to the support frame (2).
Regarding claim 12, Fernandes et al. discloses the elevator car (1) of claim 10, wherein the tension member (7) is connected (via 2 and 15.1) to an intersection point (15.3) of the scissor mechanism (15).
Regarding claim 13, Fernandes et al. discloses an elevator system (see [0001]) comprising an elevator car (1) according to claim 1.
Regarding claim 14, Fernandes et al. discloses a method of moving a working platform (2) of an elevator car (1) between a stowed position (2 aligned vertically with 4), above an interior space (defined by 3-5) for accommodating passengers and/or cargo, defined by the elevator car (1), and an operational position (see fig 1), suspended within the interior space (as described above), wherein the elevator car (1) comprises a tension member (7) connected to a hoisting device (10) and connected to the working platform (2) such that a suspending portion (7 between 9 and 2) of the tension member (7) suspends the working platform (2); the method comprising: actuating the hoisting device (10) to alter the length of the suspending portion (as described above), so as to hoist the working platform (2) between the stowed position (as described above) and the operational position (as described above).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al.
Regarding claim 2, Fernandes et al. discloses the elevator car (1) of claim 1, but does not specify that the hoisting device is attached to the underside of the working platform.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to locate the drive in the specified manner since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  One having ordinary skill in the art would be motivated to locate the drive in the specified manner in order to facilitate access to the drive device by a maintenance worker located inside the cabin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654